Citation Nr: 0724936	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  99-06 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served in the Merchant Marines and had recognized 
active military service on ocean-going voyages between 
October 1942 and August 1945 that were as follows: October 
22, 1942, to November 10, 1942; November 24,1942 to January 
6, 1943; January 18, 1943 to February 6, 1943; February 7, 
1943 to March 8, 1943; April 2, 1943 to May 9, 1943; June 
7,1943 to July 6, 1943; March 29, 1944 to September 11, 1944; 
October 16, 1944 to December 24, 1944; January 23, 1945 to 
April 9, 1945; May 26, 1945 to July 16, 1945; July 31, 1945 
to August 6, 1945; and August 7, 1945 to August 15, 1945.  
See 38 C.F.R. § 3.7 (x) (15) (2006).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied reopening a claim for 
service connection for degenerative joint disease of the 
lumbar spine.  In an August 2000 decision, the Board 
determined that new and material evidence sufficient to 
reopen the claim had not been received.  By May 2001 Order, 
the Court vacated the August 2000 Board decision and remanded 
the case for readjudication.

In a May 2002 decision, the Board again determined that new 
and material evidence had not been received.  In an April 
2003 Order, the Court vacated the May 2002 Board decision and 
remanded the case for readjudication.  

In October 2005 the Board again determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for degenerative changes of 
the lumbar spine.  In an order dated March 23, 2007, the 
Court vacated and remanded the December 2005 Board decision.  

The veteran has expressly abandoned a claim of service 
connection for scoliosis.  Thus, that issue will not be 
addressed.  

The Court vacated the October 2005 Board decision because the 
Board had not provided adequate reasons and bases to support 
the decision.  See Joint Motion for Partial Remand.  In the 
Joint Motion, the parties agreed that the Board was deficient 
in explaining why the veteran's March 1997 letter could not 
have been construed as a notice of disagreement (NOD).  In 
the remand below, the Board will address this concern.   

As explained in the REMAND below, the Board has characterized 
the issue to one of entitlement to service connection for 
degenerative changes of the lumbar spine.  This issue is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

In March 1997, the RO denied entitlement to service 
connection for degenerative changes of the lumbar spine.  
Upon notification of that decision, the veteran immediately 
sent a hand-written letter to the RO (that was received in 
March 1997) pointing out shortcomings in that decision and 
clearly expressing disagreement.  The letter begins with 
"What is wrong?  I protest!"  In the letter, he addressed 
degenerative changes to his back, among others. 

The question for resolution is whether the veteran's March 
1997 letter is an NOD.  In Gallegos v Gober, 14 Vet. App. 50 
(2000), the Court observed that, according to 38 C.F.R. 
§ 20.201, an NOD must contain terms that can reasonably be 
construed as disagreement with a VA determination and a 
desire for appellate review.  However, the Court stressed 
that the governing statute, 38 U.S.C.A. § 7105, contains 
different criteria.  

According to 38 U.S.C.A. § 7105, an NOD must (1) express 
disagreement; (2) be filed in writing; (3) be filed at the 
AOJ; (4) be filed with one year of the mailing date of the 
decision; and, (5) be filed by the claimant or authorized 
representative.  There is no stated requirement that the 
veteran must voice a desire for appellate review.  Because 
these stated requirements conflict with those found at 
38 C.F.R. § 20.201, in Gallegos, the Court invalidated the 
38 C.F.R. § 20.201 definition.  

Upon further consideration of the Gallegos decision, his 
letter of March 1997 meets all five criteria for an NOD found 
at 38 U.S.C.A. § 7105.  Thus, because the veteran submitted a 
timely NOD to the March 1997 RO rating decision, that 
decision has not become final and it will not be necessary 
for the veteran to submit new and material evidence to reopen 
the claim.  

No statement of the case (SOC) has been issued addressing the 
issue of service connection for degenerative changes of the 
lumbar spine.  In accordance with 38 C.F.R. § 19.26, unless 
the matter has been resolved by a grant of benefits or the 
NOD is withdrawn by appellant or his representative, the 
agency must prepare an SOC.  Thus, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  However, the issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish service 
connection, a disability rating, and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The RO should issue an SOC with 
respect to the denial of service 
connection for degenerative changes of 
the lumbar spine.  The veteran should be 
informed that, under 38 C.F.R. § 20.302 
(2006), he has 60 days from the date of 
mailing of the SOC to file a substantive 
appeal or a request for an extension of 
time to do so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


